Citation Nr: 9902676	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel




INTRODUCTION

The veteran had active military service from October 1954 to 
September 1961.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
warrant reopening a claim seeking service connection for a 
nervous disorder.  In April 1997, the veteran submitted a 
notice of disagreement with that rating decision.  The 
veteran was provided with a statement of the case in May 
1997.  In June 1997, the veteran submitted a VA Form 9, which 
was accepted as his substantive appeal.

The Board notes that the RO had originally denied service 
connection for a nervous disorder by a January 1975 rating 
decision.  The veteran was provided with notice of the rating 
decision in January 1975.  The veteran did not submit a 
timely notice of disagreement with that rating decision.


REMAND

The Board notes upon preliminary review of the evidentiary 
record that, under applicable legal criteria, the January 
1975 rating decision, which denied service connection for a 
nervous disorder, was final, as the veteran did not file a 
timely appeal.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, a claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

Prior to the discussion of the evidence which has been 
submitted since the January 1975 rating decision, the Board 
must first note that, as provided by statute and emphasized 
in precedent decisions of the United States Court of Veteran 
Appeals, applications to reopen previously denied claims to 
which finality has attached require the Board to conduct a 
two-step analysis.  First, the Board must determine whether 
the evidence is new and material.  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis  merits or 
otherwise) of the claim, and is not merely cumulative of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VAs regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veterans claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuits holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression bears directly 
or substantially on the specific matter is essentially 
equivalent to relevant and probative of the issue at hand 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not relevant and probative of the 
issue at hand was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which bears directly or 
substantially on the specific matter under consideration 
and the caselaw criterion requiring that the new evidence be 
relevant and probative of the issue at hand.  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an evolution of the law).  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Courts discussion of the uniquely pro-
claimant quality of the veterans benefits system such 
that, although not every piece of new evidence is 
material . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans Appeals in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veterans attempt to reopen his claim of service connection 
for bilateral hearing loss, is that which has been submitted 
since the ROs December 1990 decision.  

Having discussed the appropriate legal analysis to be applied 
to the veterans claim, the Board notes that, although the RO 
included a copy of the full text of 38 C.F.R. § 3.156 within 
the May 1997 statement of the case provided to the veteran, 
the RO proceeded to analyze his claim by applying the 
impermissible test set forth in Colvin, requiring that, in 
order to reopen a previously denied claim, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.

The Court has stated that, when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
might been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1998), specifying the 
action to be taken.  Bernard, at 394.

Accordingly, the Board finds that the veterans claim was 
adjudicated by the RO applying the impermissibly restrictive 
standard of Colvin, as specifically overruled by Hodge.  
Since the veterans claim was adjudicated by the RO under an 
impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by Bernard, the Board must 
therefore remand this claim to the RO for readjudication 
under 38 C.F.R. § 3.156.

In addition to the above, the Board notes that, if the 
claimants application for benefits is incomplete, the VA 
shall notify the claimant of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a) (West 1991).  
An application is incomplete if the VA is put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed, necessary for, a full 
and fair adjudication of an appellants claim.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).

In this regard, the Board notes that the veteran stated, in 
his June 1997 substantive appeal, that he was currently 
receiving medical treatment for schizophrenia and depression 
and that he had intermittently received treatment for those 
conditions since service.  The Board notes, however, that the 
veteran failed to identify the medical provider of this 
treatment.  The Board also notes that the RO had obtained the 
medical records from all sources previously identified by the 
veteran, and they were negative for any diagnosis of 
schizophrenia.  Furthermore, although the veteran provided a 
history of schizophrenia on most recent VA examination, in 
November 1996, he was diagnosed with a schizoid personality 
disorder, which was the same diagnosis reported in service 
and later on VA examination in November 1974.  Thus, the 
Board notes that the current evidentiary record does not 
support the veterans contentions that he has carried a 
diagnosis of schizophrenia or depression.

Nonetheless, given the need to remand this case for the 
reasons discussed hereinabove, and given the veterans 
contentions of additional pertinent medical records, the 
Board finds that additional evidence may exist that the RO 
should attempt to obtain before further adjudication.  The 
Board therefore finds that further action is required before 
final appellate review may be accomplished.  This is so 
because VA has not completely fulfilled its duty under 
38 U.S.C.A. § 5103 (West 1991).  Robinette v. Brown, supra; 
see also Graves v. Brown, 8 Vet.App. 522 (1996) (the duty to 
notify under § 5103 applies to claims to reopen).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify any physicians (VA or private) 
who have provided treatment for his 
claimed nervous disorder, or who have 
opined that his claimed disorder 
originated in service.  The RO should 
request that the veteran furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.

2.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last final rating decision of record.  In 
making this determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
guidance of Hodge, Fossie, and Henderson, 
supra, and not the more restrictive 
requirements set forth in Colvin, supra.  
If the determination remains unfavorable 
to the veteran, the RO should furnish 
him, and his representative, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to ensure due process of law and 
further develop the evidentiary record.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
